Citation Nr: 0832298	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), as secondary to service-connected balanitis xerotica 
obliterans (BXO) with urethral stricture (US).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that denied service connection for 
ED as secondary to BXO with US.  The Board remanded the case 
to the RO in January 2008.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his ED is 
caused by his service-connected BXO with US.  


CONCLUSION OF LAW

The criteria for service connection for ED, as secondary to 
service-connected BXO with US, are met.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran does not contend, nor does the evidence show, 
that he had ED during service.  On VA examination in 
September 2002, he was diagnosed as having ED, cause unknown.  
On VA examination in November 2004, the examiner stated that 
the veteran's ED was most likely secondary to hypertension, 
but that his penile infection and urethral surgeries were 
contributory factors and/or contributory causes.  

A VA examiner in April 2008 indicated that the veteran was 
having erectile dysfunction in 1955, prior to his balanitis 
and urethral stricture, so it could not have caused it; 
however, the facts do not support this opinion.  Regardless, 
as the veteran's penile infection and urethral surgeries were 
described as a contributory cause of his ED, reasonable doubt 
is resolved in the veteran's favor and service connection is 
granted on a secondary basis under 38 C.F.R. § 3.310(a).  See  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  As the claim has been granted, the duty to notify 
and assist has been met to the extent necessary.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  


ORDER

Service connection for ED, as secondary to service-connected 
BXO with US, is granted.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


